DETAILED ACTION
In response to communication filed on 19 October 2021, claims 11 and 20 are amended. Claims 4, 7, 14 and 17 are canceled. Claims 1-3, 5-6, 8-13, 15-16 and 18-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed on 11 August 2021, has been carefully considered and based on the amendments the objections related to claim 2 has been withdrawn. 

Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 112(a)”, filed on 11 August 2021, has been carefully considered and based on the amendments, the rejection has been withdrawn.

Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 103”, filed on 11 August 2021, has been carefully considered and are persuasive. Therefore new references have been incorporated in the rejection below.

Drawings
Figures 2A and 2B have gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1, 6, 11, 16 and 20 are objected to because of the following informalities:  
Claims 1, 11 and 20 recite “associated with a same tenant as the first cloud-based system” should read as -- associated with the tenant as the first cloud-based system-- since it appears to be a typographical error and can cause antecedent basis issues. 
Claims 6 and 16 recite “the second template to at least apply a same change” should read as -- the second template to at least apply the change-- since it appears to be a typographical error and can cause antecedent basis issues. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev (US 2020/0084270 A1, hereinafter “Ignatyev”) in view of Akuzawa (US 2016/0072972 A1, hereinafter “Akuzawa”).

Regarding claim 1, Ignatyev teaches
A system, comprising: (see Ignatyev, [0012] “Computerized systems… are described herein that provide for data synchronization in a cloud computing environment”). 
at least one data processor; and (see Ignatyev, [0024] “computing resources, such as a processor, are used for executing instructions associated with executing a synchronization action”).  
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: (see Ignatyev, [0024] “Memory and/or disks are used for storing instructions that are executed by the synchronization module 105 to execute the synchronization action”). 
detecting a change to a first database table (see Ignatyev, [0030] “The access is monitored to determine whether data input 335 into the first account satisfies the data synchronization condition 320”; [0013] “The data synchronization condition specifies that when associated with a first cloud-based system hosting a first cloud-based software application,… (see Ignatyev, [0025] “The remote computers can access the accounts through instances of applications hosted by the cloud computing environment”; [0020] “the first computing device 115 accesses an instance of an application hosted by the cloud computing environment 110”; [0068] “business information systems may include an Enterprise Resource Planning (ERP) system” – ERP has been interpreted as first cloud-based system) deployed at the first cloud-based system, (see Ignatyev, [0020] “the first computing device 115 accesses an instance of an application hosted by the cloud computing environment 110.  The user can access the first account data 130 using the application, such as to fill out the template 140 with information… the synchronization module 105 may determine that data being input into the template 140 satisfies the data synchronization condition 125”; [0068] “business information systems may include an Enterprise Resource Planning (ERP) system” – ERP has been interpreted as first cloud-based system) the one or more customizations being tenant-specific customizations (see Ignatyev, [0075] “the service platform may be customizable, and thereby enable a tenant to configure aspects of the platform to provide distinctive services to their respective users or to groups of those users. For example, a business enterprise that uses the service platform may want to provide additional functions or capabilities to their employees and/or customers, or to cause their business data to be processed in a specific way in accordance with a defined workflow that is tailored to their business needs, etc.”) associated with a tenant of the first cloud-based system, (see Ignatyev, [0066] “Each tenant data store 726 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce, Human Resources management, payroll, etc.”; [0025] “the cloud computing environment 305 comprises the first template defining one or more columns and/or rows in the first database table, (see Ignatyev, [0028] “when certain data fields of a template form are populated by the first account within the first account data 335”) and the first cloud-based software application operating, based at least on the first template, on at least a portion of data in the first database table; (see Ignatyev, [0020] “the first computing device 115 accesses an instance of an application hosted by the cloud computing environment 110”; [0030] “when the data input 335 populates particular data fields of a template form with certain data values”).
responding to the change by at least identifying, based at least on the first database table, the changes to the first template (see Ignatyev, [0013] “The data synchronization condition specifies that when certain data is input or certain templates/forms are populated with data by an account, information of the account can be synchronized and shared with other accounts”; [0083] “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table”; [0019] “The data synchronization condition 125 specifies that a synchronization action 150 will be triggered when data input by the account satisfies the data synchronization condition 125. For example, the data synchronization condition 125 is met when the template 140 is populated with information”).  
selecting a second template corresponding to the first database table, (see Ignatyev, [0022] “determining that the second account comprises the template 145 corresponding to the template 140”) the second template being selected based at least on the second template defining at least a second database table storing a same type of data as the first database table, (see Ignatyev, [0018] “The conditions may specify that when data is input into service request templates of the first account data 130, the inputted data and contact information of the account is to be shared with other accounts having similar types of the second database table being operated upon by (see Ignatyev, [0021] “the synchronization action 150 evaluates the second account data 135 of the second account”) a second cloud-based software application (see Ignatyev, [0025] “A second account may also subscribe to the financial service.  A second computing device 315 can access the second account and the financial service through a second instance of the financial application hosted by the cloud computing environment 305”) hosted at a second cloud-based system (see Ignatyev, [0069] “Another business information system that may be provided as part of an integrated data processing and service platform is an integrated Customer Relationship Management (CRM) system” – CRM is interpreted as second cloud-based system) that is associated with a same tenant as the first cloud-based system, (see Ignatyev, [0031] “The synchronization action 340 is executed to evaluate data associated with the plurality of accounts maintained”; the second template being different from the first template (see Ignatyev, Fig. 1 – Template 140 and Template 145 are two distinct templates) such that the second database table is defined by the second template (see Ignatyev, Fig. 1 – Second Account Data includes Template 145) to include at least one different column than the first database table; and (see Ignatyev, [0029] “a synchronization action specifies that new data is to be created is another account”). 
to synchronize a manner in which the same type of data is stored at the first cloud-based system and the second cloud-based system (see Ignatyev, [0022] “the synchronization action 150 creates and adds a synchronization field in the second account data 135 (e.g., into a data structure defining the second account). The synchronization action 150 copies specified data from the account and inserts the data into the synchronization field in the second account to synchronize and share data between the account and the second account”; [0071] “update inventory databases and other ERP-based systems, and can also automatically update… CRM-based systems”).
the change corresponding to one or more customizations applied to a first template; the one or more customizations that are applied to the first template; applying, to the second template, the one or more customizations to synchronize. 
However, Akuzawa discloses performs synchronization of the setting information and teaches
the change corresponding to one or more customizations applied to a first template (see Akuzawa, [0045] “The custom menu controller 212 controls a function of storing settings of other functions and registering them as buttons on a menu screen which can be customized. After setting a function, the custom menu controller 212 instructs to register the function as a button, thereby registering a shortcut button to the function in a custom menu screen”; [0052] “FIG. 4A depicts a view showing an example of the custom menu screen provided by the custom menu controller 212 of the MFP 101”).
the one or more customizations that are applied to the first template;  (see Akuzawa, [0045] “The custom menu controller 212 controls a function of storing settings of other functions and registering them as buttons on a menu screen which can be customized. After setting a function, the custom menu controller 212 instructs to register the function as a button, thereby registering a shortcut button to the function in a custom menu screen”; [0052] “FIG. 4A depicts a view showing an example of the custom menu screen provided by the custom menu controller 212 of the MFP 101”).
applying, to the second template, the one or more customizations from MFP 101 (see Akuzawa, [0047] “Upon detecting a change in setting information in the synchronized setting DB 206 of the MFP 101, the synchronization controller 205 of the MFP 101 notifies the setting server 300 of a node including the changed point. The MFP 1102 inquires of the setting server 300 whether the setting information has been changed. If the setting information has been changed, the MFP 1102 obtains the changed setting information from the setting server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of copying custom settings from one database to another as being disclosed and taught by Akuzawa in the system taught by Ignatyev to yield the predictable results of effectively managing custom menu options and settings (see Akuzawa, [0069] “Icons, background images, settings, and data about an application list which are managed by the custom menu controller 212 are registered in the non-synchronized setting DB 207”).
Claims 11 and 20 incorporate substantively all the limitations of claim 1 in a method form (see Ignatyev, [0012] “methods are described herein that provide for data synchronization in a cloud computing environment”) and computer-readable medium form (see Ignatyev, [0044] “non-transitory computer-readable medium… The program modules are configured with stored instructions, such as processor-executable instructions 420, that when executed by at least a processor, such as processor 440, cause the computing device to perform the corresponding function(s) as described herein”) and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Ignatyev and Akuzawa teaches
wherein the second template is selected further based at least in part on (see Ignatyev, [0022] “determining that the second account comprises the template 145 corresponding to the template 140”) the first database table storing a same data as the second database table (see Ignatyev, [0032] “identify accounts comprising account data that correspond to the data input 335 into the first account data 325… data values of data fields may either have to exactly match between the forms or merely be within the matching threshold”).
Claim 12 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Ignatyev and Akuzawa teaches
further comprising: determining that the second template corresponding to the first database table is absent from the second cloud-based system; and in response to the absence of the second template, generating the second template to include (see Ignatyev, [0034] “the synchronization action 340 is executed to create a synchronization field 345 in a data structure of the second account data 330 of the second account... the synchronization field 345 may comprise new data such as a newly created file or template form… the synchronization field 345 may correspond one or more data values filled into existing data fields or template forms” – if there is new data i.e. the data does not exist to synchronize, then new files or templates are created) the one or more customizations applied to the first template (see Akuzawa, [0045] “The custom menu controller 212 controls a function of storing settings of other functions and registering them as buttons on a menu screen which can be customized. After setting a function, the custom menu controller 212 instructs to register the function as a button, thereby registering a shortcut button to the function in a custom menu screen”; [0052] “FIG. 4A depicts a view showing an example of the custom menu screen provided by the custom menu controller 212 of the MFP 101”; [0047] “Upon detecting a change in setting information in the synchronized setting DB 206 of the MFP 101, the synchronization controller 205 of the MFP 101 notifies the setting server 300 of a node including the changed point. The MFP 1102 inquires of the setting server 300 whether the setting information has been changed. If the setting information has been changed, the MFP 1102 obtains the changed setting information from the setting server 300. Consequently, the changed contents of the setting information in the MFP 101 are reflected in the MFP 1102”). The motivation for the proposed combination is maintained. 
Claim 13 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale

Regarding claim 5, the proposed combination of Ignatyev and Akuzawa teaches
wherein the first template defines a first manner in which data is stored in the first database table by at least defining a first plurality of columns comprising a first plurality of rows in the first database table, (see Ignatyev, [0018] “The conditions may specify that when data is input into service request templates of the first account data 130, the inputted data and contact information of the account is to be shared with other accounts”; [0083] “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table, a graph, a tree, a linked list, and so on. A data structure may be formed from and contain many other data structures (e.g., a database includes many data records)”; Fig. 1 – 130 and 140) and wherein the second template defines a second manner in which data is stored in the second database table by at least defining a second plurality of columns comprising a second plurality of rows in the second database table (see Ignatyev, [0022] “determining that the second account comprises the template 145… second account data 135 (e.g., into a data structure defining the second account)”; [0083] “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table, a graph, a tree, a linked list, and so on. A data structure may be formed from and contain many other data structures (e.g., a database includes many data records)”; Fig. 1 – 135 and 145).
Claim 15 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Ignatyev and Akuzawa teaches
wherein the first database table is associated with a database trigger configured to monitor the first database table for one or more changes, and wherein the change to the first database table is detected based at least on an alert from the database trigger 
Claim 19 incorporates substantively all the limitations of claim 9 in a method form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Ignatyev and Akuzawa teaches
wherein the first template is stored in a first database associated with the first cloud-based system, and (see Ignatyev, Fig.1 – 140 template is in 130 First Account Data; [0071] “update inventory databases and other ERP-based systems, and can also automatically update… CRM-based systems”) wherein the second template is stored in a second database associated with the second cloud-based system (see Ignatyev, Fig.2 – 145 template is in 135 Second Account Data; [0071] “update inventory databases and other ERP-based systems, and can also automatically update… CRM-based systems”).

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev and Akuzawa in view of Robbins et al. (US 2012/0077463 A1, hereinafter “Robbins”).

Regarding claim 6, the proposed combination of Ignatyev and Akuzawa teaches
activating, (see Akuzawa, [0084] “the application framework 1200 issues an activation request to the custom menu controller 212. In response to this, the custom menu controller 212 obtains the setting information from the synchronized setting DB 206 or non-synchronized setting DB 207, and activates”; [0083] “a function registration procedure at the time of activation of the MFP 101”) at the first cloud-based system, (see Ignatyev, [0025] “The remote computers can access the accounts through instances of applications hosted by the cloud computing environment”; [0020] “the first computing device 115 accesses an instance of an application hosted by the cloud computing environment 110”; [0068] “business information systems may include an Enterprise Resource Planning (ERP) system” – ERP has been interpreted as first cloud-based system) the first template (see Akuzawa, [0084] “the application framework 1200 issues an activation request to the custom menu controller 212. In response to this, the custom menu controller 212 obtains the setting information from the synchronized setting DB 206 or non-synchronized setting DB 207, and activates”; [0083] “a function registration procedure at the time of activation of the MFP 101”) to at least change the first manner in which data is stored in the first database table; and (see Ignatyev, [0030] “The access is monitored to determine whether data input 335 into the first account satisfies the data synchronization condition 320”; [0013] “The data synchronization condition specifies that when certain data is input or certain templates/forms are populated with data by an account, information of the account can be synchronized and shared with other accounts”; [0083] “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table”).
at the second cloud-based system,… (see Ignatyev, [0069] “Another business information system that may be provided as part of an integrated data processing and service platform is an integrated Customer Relationship Management (CRM) system” – CRM is interpreted as second cloud-based system) to at least apply a same change to the second manner in which data is stored in the second database table (see Akuzawa, [0049] “when 
The proposed combination of Ignatyev and Akuzawa does not explicitly teach activating at the second cloud-based system, the second template. 
However, Robbins discloses configuring devices and teaches
activating, the second template (see Robbins, [0059] “can be a first saved template of conditions 302, while "Chore Reminder" can be a second set of conditions 302, while "Lock the doors behind you" can be yet another set of conditions 302 that can be saved and selected to apply and/or be activated”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of activating the second template as being disclosed and taught by Robbins in the system taught by the proposed combination of Ignatyev and Akuzawa to yield the predictable results of efficiently managing devices and applications within those devices (see Robbins, [0087] “in macro network platform 910 can execute numerous applications (e.g., location services, online gaming, wireless banking, wireless device management ... ) that generate multiple disparate packetized data streams or flows, and manage (e.g., schedule, queue, format ... ) such flows. Such application(s), for example can include add-on features to standard services provided by macro network platform”).
Claim 16 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Ignatyev and Akuzawa teaches
wherein the portion of the data that is transferred to (see Ignatyev, [0018] “The conditions may specify that when data is input into service request templates of the first account data 130, the inputted data and contact information of the account is to be shared with other accounts having similar types of templates”) the second cloud-based system… (see Ignatyev, [0022] “the synchronization action 150 creates and adds a synchronization field in the second account data 135 (e.g., into a data structure defining the second account). The synchronization action 150 copies specified data from the account and inserts the data into the synchronization field in the second account to synchronize and share data between the account and the second account”; [0071] “update inventory databases and other ERP-based systems, and can also automatically update… CRM-based systems”) at the second cloud-based system… (see Ignatyev, [0022] “the synchronization action 150 creates and adds a synchronization field in the second account data 135 (e.g., into a data structure defining the second account). The synchronization action 150 copies specified data from the account and inserts the data into the synchronization field in the second account to synchronize and share data between the account and the second account”; [0071] “update inventory databases and other ERP-based systems, and can also automatically update… CRM-based systems”) to identify the one or more customizations (see Akuzawa, [0045] “The custom menu controller 212 controls a function of storing settings of other functions and registering them as buttons on a menu screen which can be customized. After setting a function, the custom menu controller 212 instructs to register the function as a button, thereby registering a shortcut button to the function in a custom menu screen”; [0052] “FIG. 4A depicts a view showing an example of the custom menu screen provided by the custom menu controller 212 of the MFP 101”).
The proposed combination of Ignatyev and Akuzawa does not explicitly teach wherein the portion of the data that is transferred to the second cloud-based system is held in a buffer at the second cloud-based system prior to being processed.
However, Robbins discloses configuring devices and teaches
is held in a buffer.. prior to being processed (see Robbins, [0041] “buffered in storage until the appropriate presence-based event (e.g., arriving at target location 110), and then and only then provided”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of holding data in a buffer as being disclosed and taught by Robbins in the system taught by the proposed combination of Ignatyev and Akuzawa to yield the predictable results of efficiently managing devices and applications within those devices (see Robbins, [0087] “in macro network platform 910 can execute numerous applications (e.g., location services, online gaming, wireless banking, wireless device management ... ) that generate multiple disparate packetized data streams or flows, and manage (e.g., schedule, queue, format ... ) such flows. Such application(s), for example can include add-on features to standard services provided by macro network platform”).
Claim 18 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156